Citation Nr: 9928164	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-17 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for loss of vision as a 
result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  


FINDING OF FACT

Competent evidence of a nexus between a loss of vision and 
service or that such disability is related to exposure to 
Agent Orange is not of record.   


CONCLUSION OF LAW

The claim for service connection for loss of vision is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1996); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

The veteran's June 1971 Armed Forces of the United States 
Report of Transfer or Discharge (DD Form 214) reflects that 
the veteran served in Vietnam and was awarded the Combat 
Infantryman Badge.  The appellant is a combat veteran and 
thus is entitled to the application of 38 U.S.C.A. § 1154(b).  
The Board notes that section 1154(b) does not create a 
statutory presumption that a combat veteran's alleged disease 
or injury is service- connected, but lightens the veteran's 
evidentiary burden.  See Collette v. Brown, 82 F.3d 389, 392 
(Fed.Cir. 1996).  That is, if (1) there is satisfactory lay 
or other evidence of service incurrence or aggravation of the 
injury or disease; and (2) the evidence is consistent with 
the circumstances, conditions or hardships of the veteran's 
service; then the evidence will be sufficient proof of 
service connection unless (3) the government can rebut the 
presumption of service by clear and convincing evidence to 
the contrary.  Id. at 393 (citing 38 U.S.C.A. § 1154(b)).

The veteran's visual acuity was 20/20 in his right eye and 
20/25 in his left eye at the induction examination.  The 
clinical evaluation of the eyes was normal.  The veteran was 
found physically qualified for induction.  Service medical 
records are negative for eye injuries or eye disease.  The 
separation examination report showed that the veteran's 
visual acuity was 20/20 in each eye.  The clinical evaluation 
of the eyes was normal.  

On the VA examination report, dated July 1975, the veteran's 
visual acuity was 20/20.  No significant abnormalities were 
noted.  

In a letter dated January 1997 Dr. Landers wrote that the 
veteran presented blurred vision in his right eye.  The 
veteran's experienced a central retinal vein occlusion in the 
left eye 3 to 4 years prior.  The left eye was treated with a 
grid pattern macula photocoagulation, but his vision remained 
in the count fingers range.  

On examination his right eye was 20/25+2, but his near vision 
was J7.  The veteran's pressure was 15 in the right eye and 
19 in the left eye.  There was no evidence of rubeosis in 
either eye.  The posterior segment examination was very 
classical for an impending central retinal vein occlusion.  
The right eye showed dilated retinal veins with scattered 
intraretinal hemorrhages.  The fluorescein angiogram showed 
no evidence of ischemia and there was no significant edema in 
the mid to late phase of the angiogram in the right macula.  

Dr. Landers recommended that the veteran monitor his blood 
pressure very carefully.  He also recommended treating the 
veteran's right eye at least with a topical medication to 
reduce his right intraocular pressure as much as possible.  
Dr. Landers opined that if the veteran's right eye pressure 
was kept as low as possible it might enhance his chance of 
complete visual recovery.  

Dr. Landers wrote in April 1997 that the veteran's right eye 
continued to deteriorate.  The veteran's visual acuity was 
20/400 with significant macular edema.  There was no evidence 
of anterior or posterior segment neovascularization.  Dr. 
Landers did not know of anything that could be done 
therapeutically for the veteran.  The veteran's eye pressure 
was 9.  

In April 1997 Dr. McGaughey wrote that the veteran's visual 
acuity was 20/400 in the right eye with best correction and 
count fingers left eye with best correction.  The veteran's 
extremely poor vision in his left eye was the result of a 
central vein occlusion, which occurred, in early 1992.  An 
extensive work up was done at that time because of the 
unusual occurrence in such a young man.  No etiology was 
found.  

Dr. McGaughey stated that the veteran was followed on a 
routine basis and in December 1996 presented early signs of a 
central retinal vein occlusion in his good right eye.  The 
veteran was placed on numerous eye drops and oral medication 
to keep his intraocular pressure as low as possible to 
prevent a complete occlusion as happened in his left eye.  

Dr. McGaughey determined that with his vision of 20/400 in 
his best eye the veteran qualified for legally blind status 
for both eyes.  He indicated that the veteran's prognosis was 
poor.  His visual fields showed extensive defects in addition 
to his poor central vision.  

VA Agent Orange examination, dated November 1997, revealed 
that the veteran's right eye visual acuity was 20/200, 
distant, etiology was unclear.  For near vision the examiner 
indicated that the veteran could not see.  The veteran could 
not see near or far out of his left eye.  The diagnoses were 
macular degeneration and abnormal antinuclear antibody.  

In a letter dated January 1998 the VA examiner indicated that 
the veteran had a slightly elevated eosinophil count and 
elevated antinuclear antibody.  

The claim for service connection for vision loss is not well 
grounded.  The appellant has alleged that he has a loss of 
vision, which is related to his exposure to Agent Orange.  
Dr. Landers indicated that there was no evidence of anterior 
or posterior segment neovascularization.  He stated that he 
did not know of anything that could be done therapeutically 
for the veteran.  Dr. McGaughey wrote that the veteran 
presented early signs of a central retinal vein occlusion in 
his good right eye.  However, no etiology was found for the 
veteran's right eye loss of visual acuity.  

The appellant has not brought forth evidence of a positive 
relationship between the loss of vision and service nor has 
he brought forth evidence of a positive relationship between 
loss of vision and Agent Orange exposure.   

However, 38 C.F.R. § 3.307(a)(6) (1998) could provide 
presumptive service connection for conditions resulting from 
exposure to Agent Orange, but only for those conditions 
explicitly demonstrated to be associated with exposure to 
certain herbicidal agents.  Vision loss is not a condition 
for which presumptive service connection is permitted under 
the regulation.  

Thus, the appellant has failed to submit competent medical 
evidence of a nexus between the current loss of vision and a 
disease or injury in service or to exposure to Agent Orange, 
and, therefore, the claim is not well grounded.  See Caluza, 
supra.  Although the appellant has stated that he believes 
that his problems are related to Agent Orange, he is a lay 
person and his opinion is not competent.  See Layno, 6 Vet. 
App. at 470; Espiritu, 2 Vet. App. at 494.  The appellant's 
own unsupported opinion does not give rise to a well-grounded 
claim.  

The Board has reviewed all the evidence of record.  Although 
the appellant stated that his loss of vision was due to 
service there is no competent evidence that a disease or 
injury incurred or aggravated in service caused the veteran's 
loss of vision.  Accordingly, the appellant's claim for 
service connection for loss of vision is denied, as he has 
not submitted a well-grounded claim.  

At this time, there is no competent evidence that the veteran 
had a disease related to exposure to herbicides.  In 
addition, there is no competent evidence that the veteran's 
loss of vision is attributable to service.  Furthermore, 
there is no competent evidence that the veteran's loss of 
vision was manifest during service.  Based on the evidence of 
record the claim for service connection for loss of vision is 
not well grounded.  

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim. Robinette, supra.  Here, VA fulfilled its obligation 
under section 5103(a) by issuing a statement of the case in 
September 1998.  In this respect, the Board is satisfied that 
the obligation imposed by section 5103(a) has been satisfied 
at both the RO level and the appellate level.  See Franzen v. 
Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained).  


ORDER

Service connection for loss of vision is denied.  




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

